In the Interest of TH, MH and TT Children















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-256-CV

IN THE INTEREST OF 
T.H., M.H., AND T.T., CHILDREN

 

From the 85th District Court
Brazos County, Texas
Trial Court # 7964-85
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Jessica Hammond appealed a decree terminating her parental rights.  The parties have now
filed an agreed motion to reverse the judgment and remand this cause for entry of a judgment
terminating Hammond’s parental rights on the basis of an affidavit Hammond recently signed
relinquishing her parental rights.
      Rule of Appellate Procedure 42.1(a)(2) provides:
(a)  The appellate court may dispose of an appeal as follows:
(2)   By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, the court may:
 
                  (A)render judgment effectuating the parties’ agreement;
 
                  (B)set aside the trial court’s judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in
accordance with the agreement; or
 
                  (C)abate the appeal and permit proceedings in the trial court to
effectuate the agreement.  
Tex. R. App. P. 42.1(a)(2).
      The parties attached a copy of their settlement agreement to their motion, satisfying the
requirements of Rule 42.1(a)(2).  When the parties file a copy of the settlement agreement with
the court, a formal motion to dismiss is not required, but it does provide an efficient method of
bringing the settlement to this Court’s attention.   
      Accordingly, we set aside the judgment without regard to the merits and remand this cause
to the trial court for rendition of judgment in accordance with the settlement agreement.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Set aside and remanded
Opinion delivered and filed January 29, 2003
[CV06]